141 F.3d 1178
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ladonovan OWENS, Petitioner-Appellant,v.Daniel LUNGREN, Attorney General;  James A. Gomez, Director,Department of Corrections;  E.R. Meyer;Respondents-Appellees.
No. 97-15761.D.C. No. CV-92-03367-VRW.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 13, 1998.

Appeal from the United States District Court for the Northern District of California Judge Vaughn R. Walker, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Ladonovan Owens, a California state prisoner, appeals the district court's denial of his Fed.R.Civ.P. 60(b)(1) motion.  We affirm for the reasons stated by the district court in the order dated March 10, 1997


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3